August 22, 2008


Mr. Douglas W. Alexander
Alexander Dubose Jones & Townsend LLP
515 Congress Avenue, Suite 2350
Austin, TX 78701
Mr. John Thomas Wilson IV
Kelly Hart & Hallman, P.C.
201 Main Street, Suite 2500
Fort Worth, TX 76102

RE:   Case Number:  08-0074
      Court of Appeals Number:  03-05-00034-CV
      Trial Court Number:  8027

Style:      THOMAS O. BENNETT, JR., AND JAMES B. BONHAM CORPORATION
      v.
      RANDY REYNOLDS

Dear Counsel:

      Today the Supreme Court of Texas issued the enclosed  abatement  order
in the above-referenced cause.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Mr. Jeffrey D.  |
|   |Kyle            |
|   |Ms. Kim Wells   |